Order entered March 4, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00917-CR

                              FAUSTINO VALDEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-00331-P

                                          ORDER
        Before the Court is appellant’s February 27, 2019 first motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due on or before April 1,

2019.


                                                     /s/   LANA MYERS
                                                           JUSTICE